DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites moving the cutting edge to “a location external of the annular body and beyond the first flange” in lines 2-3.  This appears to be the same as the 
Claims 21-23 are rejected because they depend from indefinite claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9, 10, and 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frewin (US 2785012, hereinafter Frewin) in view of Duncan (US PGPub 2009/0121040, hereinafter Duncan) and Mivelaz (US 4846403, hereinafter Mivelaz).
Regarding claim 9, Frewin discloses a hydration device (figures 1 and 2) comprising:
a mixing conduit comprising an inlet capable for receiving a hydrating liquid and an outlet (figures 1 and 2, reference #10, 13, 17, 18);
an opening through the conduit capable for receiving material to be hydrated (figure 2, reference #30 at numeral 38);
a port extending from the opening capable through which is received the material to be hydrated (figure 2, reference #30); and
a connector connected to the opening (figures 1-3, reference #19), the connector comprising: an annular body (figures 1-3, reference #19); a first flange extending radially outward from the annular body capable for coupling with a second flange of a reservoir containing said material (figures 1-3, reference #197 and 20%).
Frewin does not explicitly disclose a cutting element as recited.  However, Duncan teaches another apparatus for adding a treatment liquid to a flowing liquid (abstract). The reference teaches a cutting element within the annular body (figures 4A and 4B, reference #400), said cutting element having a cutting edge (figure 4A, reference #402) configured for cutting the reservoir (paragraph 0038).

Frewin in view of Duncan is silent to the cutting element sliding along an axis of the annular body as recited.  Mivelaz teaches a hydration device having a conduit and an opening for receiving a material to be hydrated (figures 1 and 2) including cutting element (figures 3 and 4, needle 56) that slides along an axis of the annular body (housing 12) relative to the annular body between a first location (see figure 3) and a second location (see figure 4), wherein when at the first location, the cuttinq edqe is at first position (figure 3), and when at the second location, the cuttinq edqe is at a second position (figure 4) external of the annular body and beyond the first flange for cutting along a path into the reservoir containing said material (as in figure 4), and wherein the first position is axially spaced from the second position (see figures 3 and 4).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Frewin and Duncan with the sliding cutting element of Mivelaz for the purpose of selectively opening the reservoir when mixing is desired.  Additionally, the addition of the sliding cutting element would involve only applying a known technique to a known device to yield the predictable result of selectively cutting the reservoir, indicating that such a modification would have been obvious.  See KSR International Co. v. Teleflex Inc. (KSR)
Regarding claim 10, Frewin in view of Duncan discloses all the limitations as set forth above. The reference as modified also discloses a third flange surrounding said opening and wherein the connector comprises a fourth flange for coupling with the third flange (figure 1, reference #19? and flange of opening not labeled).
Regarding claim 15, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the path is circumferential (figure 4A, reference #402).
Regarding claim 16, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the cutting element comprises a blade extending along a circumferential path (figure 4A, reference #402; [0038] (protrusion/blade 402 is shaped to break a membrane (i.e. acts as a blade) with a hole in center (i.e. the protrusion has a circumferential path surround center hole 404)) in order to allow liquid from the treatment liquid container to flow into the liquid input port at a desired rate (Duncan [0038]).
Regarding claim 17, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the blade comprises said cutting edge, wherein said cutting edge extends along said circumferential path, wherein a height of said cutting edge varies along said circumferential path relative to said first flange (figure 4A, edge of reference #402 slopes along said circumferential path and thus the edge 402 varies).
Regarding claim 18, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein an end of said blade curves radially inward (figure 4A, see sloped edge of reference #402 curved radially inward).
Regarding claims 19 and 20, Frewin discloses a hydration device and bag (figures 1 and 2) comprising:
a mixing conduit comprising an inlet capable for receiving a hydrating liquid and an outlet (figures 1 and 2, reference #10, 13, 17, 18);
an opening through the conduit capable for receiving material to be hydrated (figure 2, reference #30 at numeral 38);
a port extending from the opening capable through which is received the material to be hydrated (figure 2, reference #30); and
a connector connected to the opening (figures 1-3, reference #19), the connector comprising: an annular body (figures 1-3, reference #19); a reservoir containing said material (figures 1, 2 and 4, reference #20); a first flange extending radially outward from the annular body capable for coupling with a second flange of a reservoir containing said material (figures 1-3, reference #197 and 201).
Frewin does not explicitly disclose a cutting element as recited.  However, Duncan teaches another apparatus for adding a treatment liquid to a flowing liquid (abstract). The reference teaches a cutting element within the annular body (figures 4A and 4B, reference #400), said cutting element having a cutting edge (figure 4A, reference #402) configured for cutting the reservoir (paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cutting element of Duncan in the apparatus of Frewin for the purpose of providing a cutting element to break a membrane sealing the container in order to protect the ingredients in the container and release them into the port when needed (Duncan, paragraph 0038).
KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 21, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the cutting element comprises a blade extending along a circumferential path (figure 4A, reference #402; [0038] (protrusion/blade 402 is shaped to break a membrane (i.e. acts as a blade) with a hole in center (i.e. the protrusion has a circumferential path surround center hole 404)) in 
Regarding claim 22, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the blade comprises said cutting edge, wherein said cutting edge extends along said circumferential path, wherein a height of said cutting edge varies along said circumferential path relative to said first flange (figure 4A, edge of reference #402 slopes along said circumferential path and thus the edge 402 varies).
Regarding claim 23, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein an end of said blade curves radially inward (figure 4A, see sloped edge of reference #402 curved radially inward).
Regarding claim 24, Frewin in view of Duncan discloses all the limitations as set forth above. Duncan further teaches wherein the reservoir comprises a membrane and wherein cutting into the reservoir comprises cutting the membrane along a path ([0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the membrane of Duncan in the reservoir of Frewin. One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for adding a treatment liquid to a flowing liquid. One of ordinary skill in the art would be motivated to provide the membrane wherein cutting into the reservoir comprises cutting the membrane along a path because the membrane seals the reservoir in order to protect the ingredients in the container and release them into the port when needed (Duncan [0038)]).
Regarding claims 25-28, Frewin in view of Duncan discloses all the limitations as set forth above. The reference as modified further discloses a plurality of obstructions for obstructing flow within the conduit between the inlet and the outlet and downstream of the opening; and wherein said plurality of obstructions are sequentially spaced along a direction from the inlet to the outlet (figure 1, reference #18; figure 8, reference #44, 45 and 48; column 4, lines 56-68).
Regarding claims 29 and 30, Frewin is silent to the cutting element.  Duncan and Mivelaz are relied upon, as above, to teach the cutting element, and further to teach a tab coupled to the cutting element for sliding the cutting element between the first and second locations (Mivelaz: figures 3 and 4, portions of flow valve 50 resting on valve seat 68).  The protruding portions of the flow valve can be considered tabs that would be used, for example by the flowing fluid, to move the cutting element between the first and second locations.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Frewin and Duncan with the sliding cutting element of Mivelaz for the purpose of selectively opening the reservoir when mixing is desired.  Additionally, the addition of the sliding cutting element would involve only applying a known technique to a known device to yield the predictable result of selectively cutting the reservoir, indicating that such a modification would have been obvious.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 19 have been fully considered and are persuasive.  The rejections under 35 USC 103 over Frewin and Duncan have been withdrawn.  A new rejection is made in view of Mivelaz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774